t c summary opinion united_states tax_court svend f and mischelle t stenslet petitioners v commissioner of internal revenue respondent docket no 23402-05s filed date svend f and mischelle t stenslet pro sese beth a nunnink for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined the following deficiencies in and penalties with respect to petitioners’ federal income taxes year deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure after concessions the issues for decision are as follows whether petitioners were engaged in the trade_or_business_of_farming during any of the years in issue whether for and or certain expenditures incurred by mischelle t stenslet to qualify her as a massage therapist are deductible as trade_or_business_expenses whether certain expenditures incurred by svend f stenslet in connection with his employment as a commercial pilot are nondeductible personal expenses or deductible as unreimbursed employee business_expenses whether petitioners are entitled to a deduction for the mechanical failure of a lawnmower during and whether petitioners are liable for sec_6662 accuracy-related_penalties for any of the years in issue background some of the facts have been stipulated and are so found at the time the petition was filed and at all times relevant here petitioners resided in tennessee petitioners’ employment background sec_1 svend f stenslet petitioner at all times relevant to this proceeding petitioner was employed full time as a pilot for united express airlines airlines in connection with that employment he performed services as both a pilot and a flight simulator trainer petitioner’s flight assignments during the years in issue originated and terminated at dulles international airport dulles in sterling virginia in connection with his flight assignments he routinely drove from his residence in tennessee to a nearby airport and then flew to dulles in order to arrive in sufficient time for his flight assignment upon returning to dulles when his flight assignment terminated he returned to his home in tennessee sometimes petitioner’s flight assignments required that he spend the night near dulles accordingly from through petitioner incurred expenses for lodging in sterling he also incurred lodging_expenses in sterling for the period that he remained in the area for training purposes from time to time petitioner kept a car in the dulles area as an airlines pilot petitioner was entitled to and received a per_diem_allowance in connection with his flight assignments the per_diem_allowance began accruing hour before the check-in time at dulles and stopped accruing hours after arrival back at dulles most of petitioner’s flight assignments began and ended on the same day if petitioner’s flight assignment required that he spend a night away from the dulles area then airlines paid the expense of the overnight lodging mischelle t stenslet mrs stenslet as best as can be determined from the record mrs stenslet was employed as a registered nurse during each year in issue at some point in her career as a registered nurse mrs stenslet became interested in becoming a licensed massage therapist starting in she began to pursue that interest petitioners’ farming activity in the early 1990s mrs stenslet’s mother purchased acres in tennessee described by petitioners as untouched land consisting of fields and wooded areas covered in blackberry bushes the property in petitioners who expected that they would inherit at least a quarter of the property decided to locate their residence there they first began to live on the property in a mobile home over the years they transformed the property from what was essentially undeveloped land to land suitable to support a permanent residence during petitioners purchased approximately chickens and emus from time to time during that year they sold chicken eggs for dollar_figure a dozen they also sold unspecified amounts of emu feathers apparently used to make lures for fly fishing purposes in petitioners purchased a goat and a horse the goat was sold soon after it was purchased because according to petitioners it was scary although it is not entirely clear from the record during petitioners might have purchased another horse during that year electric fencing was installed on the property petitioners did not maintain formal books of account with respect to any income generated from or expenses_incurred in connection with the chickens horse s emus and if only for a brief period the goat maintained on the property they did however keep receipts evidencing the purchase of feed fencing and various other supplies used or consumed in connection with the maintenance of those animals petitioners’ federal_income_tax returns for each year in issue petitioners’ timely filed joint federal_income_tax return was prepared by a paid income_tax_return_preparer as relevant here the contents of each return are summarized below petitioners’ return includes a schedule a itemized_deductions a form_2106 employee business_expenses relating to petitioner’s employment as a pilot and a schedule f profit or loss from farming on the schedule a petitioners claimed an employee_business_expense deduction2 of dollar_figure attributable to various expenses the majority of which are identified on the form petitioner incurred for lodging meals and the use of a vehicle while he was working as an airlines pilot and away from his residence in tennessee the schedule f lists the principal product as other animal income of dollar_figure is reported and deductions totaling dollar_figure are claimed on the schedule f the resultant loss dollar_figure is taken into account in the adjusted_gross_income shown on the return petitioners’ return includes a schedule a a form_2106 relating to petitioner’s employment as a pilot a schedule f and a schedule c profit or loss from business showing mrs stenslet as the proprietor 2amounts shown for this item each year are before the application of sec_67 on the schedule a petitioners claimed an employee_business_expense deduction of dollar_figure attributable to various expenses the majority of which are identified on the form petitioner incurred for lodging meals and the use of a vehicle while he was working as an airlines pilot and away from his residence in tennessee the schedule f lists the principal product as other poultry produc income of dollar_figure is reported and deductions totaling dollar_figure are claimed on the schedule f the resultant loss dollar_figure is taken into account in the adjusted_gross_income shown on the return the schedule c identifies the principle sic business or profession as other personal care no income is reported on the schedule deductions are claimed for depreciation and supplies expenses totaling dollar_figure which is the amount of the resultant loss taken into account in the adjusted_gross_income shown on the return as best as can be determined from the record the expenses relate to expenses mrs stenslet incurred in pursuit of her intention to become a massage therapist petitioners’ return includes a schedule a a form_2106 relating to petitioner’s employment as a pilot a schedule f a schedule c showing mrs stenslet as the proprietor and a form_4797 sales of business property on the schedule a petitioners claimed an employee_business_expense deduction of dollar_figure attributable to various expenses the majority of which are identified on the form petitioner incurred for lodging meals and the use of a vehicle while he was working as an airlines pilot and away from his residence in tennessee the schedule f lists the principal product as horses and other equ income of dollar_figure is reported and deductions totaling dollar_figure are claimed on the schedule f the resultant loss dollar_figure is taken into account in the adjusted_gross_income shown on the return the schedule c identifies the principle sic business or profession as other personal care no income is reported on the schedule deductions are claimed for depreciation and utilities expenses totaling dollar_figure which is the amount of the resultant loss taken into account in the adjusted_gross_income shown on the return as best as can be determined from the record the expenses relate to mrs stenslet’s intention to become a massage therapist the form_4797 shows a loss of dollar_figure relating to a mechanical failure of a lawnmower which loss is taken into account in the adjusted_gross_income shown on the return the notice_of_deficiency some of the adjustments made in the above-referenced notice_of_deficiency have been agreed to between the parties or conceded and other adjustments are computational those adjustments will not be discussed in the notice_of_deficiency respondent disallowed with minor exceptions the employee_business_expense deduction claimed for each year the net losses shown on the schedules f for and all of the deductions claimed on the schedule f for all of the deductions claimed on the schedules c for and and the loss claimed on the form_4797 for respondent also imposed a sec_6662 accuracy-related_penalty for each year in issue discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability 3petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra sec_1_6001-1 income_tax regs the types of deductions here in dispute are allowable if at all under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses set against these fundamental principles we turn our attention first to the deductions here in dispute schedule f and schedule c deductions consistent with the manner in which petitioners filed their and returns they contend that the deductions claimed on the schedules f and schedules c are allowable as trade_or_business_expenses respondent argues that those deductions are not allowable under sec_162 because according to respondent neither petitioners’ farming activity nor mrs stenslet’s massage therapist activity constitute a trade_or_business during the years in issue schedule f deductions giving petitioners the benefit of the doubt it appears that the property very well might have been suitable for some farming activity we also note that the animals that they owned and maintained over the years might be generally classified as farm animals living on property suitable for farming and owning a few farm animals however does not without more establish that petitioners were in the trade_or_business_of_farming during any of the years in issue we recognize that for purposes of deductions allowable under sec_162 the term trade_or_business is not precisely defined in the internal_revenue_code nevertheless in considering whether an activity constitutes a trade_or_business for purposes of sec_162 we apply a common-sense approach to examine whether the activity was conducted with continuity and regularity for the purpose of a livelihood or profit 480_us_23 in so doing we find the record to be sorely lacking in the details necessary to consider petitioners’ farming activity to be a trade_or_business petitioners’ generalized explanation of the property and the animals maintained there does little more than describe a family that resides in a rural setting their description hardly suggests much less establishes that they were engaged in a farming trade_or_business during any of the years in issue respondent’s disallowances of the losses shown on the schedules f for and are sustained as are respondent’s disallowances of all of the deductions claimed on the schedule f for schedule c deductions although the expenses are not so described on either schedule c mrs stenslet testified that the schedule c 4little point would be served by including a detailed analysis of the factors normally taken into account in considering a taxpayer’s profit_motive see sec_1_183-2 income_tax regs the lack of evidence on many of the factors leads to the inescapable conclusion that petitioners’ farming activity was not conducted with an objective intent to profit during any of the years in issue see 72_tc_411 affd without published opinion 647_f2d_170 9th cir 5deductions up to the amount of income shown on the schedule f for should be allowed see sec_183 and b deductions reported on petitioners’ and returns relate to educational expenses_incurred in pursuit of her certification as a massage therapist the record does not allow for an informed finding on whether the expenses are accurately described on the returns or by the testimony of mrs stenslet be that as it may as of the close of she had not obtained that certification and she was not performing services as a massage therapist because mrs stenslet was not yet in a trade_or_business of being a massage therapist at the time the expenses were incurred petitioners may not deduct the expenses under sec_162 see 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 furthermore if the expenses were educational petitioners would not be entitled to a deduction for the expenses because the expenses were incurred as part of a program designed to qualify mrs stenslet for a new trade_or_business see sec_1_162-5 income_tax regs schedule a deductions the employee_business_expense deduction petitioners claimed for each year in issue relates to petitioner’s employment with airlines in general the deductions consist of the following items vehicle expenses parking fees and tolls expenses meals_and_lodging union dues uniforms for work small tools for work job supplies and other business_expenses not specifically identified or explained vehicle expenses parking fees and tolls and meals_and_lodging the expenses in this category relate to the amounts expended by petitioner in traveling back and forth from his residence in tennessee to sterling virginia and for expenses_incurred for meals lodging and vehicle expenses while present in sterling according to petitioners those expenses are properly deductible as travel_expenses petitioner incurred while traveling away from home as an employee of airlines according to respondent those expenses represent nondeductible personal living or family_expenses in general_expenses incurred for a taxpayer’s meals lodging and for commuting between the taxpayer’s residence and the taxpayer’s place of business are nondeductible personal expenses sec_262 see eg 326_us_465 see also sec_1_162-2 sec_1_262-1 income_tax regs on the other hand traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances may be deducted if they are incurred while away from home in connection with employee’s employment sec_162 primuth v commissioner t c pincite the word home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 the dispute between the parties reduces to their disagreement regarding the location of petitioner’s tax_home during the years in issue according to petitioners petitioner’s tax_home was defined by the location of their residence in tennessee and traveling expenses_incurred in connection with traveling to or remaining in sterling are deductible under sec_162 according to respondent petitioner’s tax_home was sterling and expenses_incurred to travel there and any expenses_incurred for meals lodging and vehicle expenses while present in sterling are not deductible because the expenses are personal in nature for the following reasons we agree with respondent generally a taxpayer’s tax_home is determined by the location of the taxpayer’s regular or principal if more than one regular place of business mitchell v commissioner supra pincite kroll v commissioner supra pincite cf sec_1 b income_tax regs as an airlines employee petitioner was based at dulles during each year in issue and his flight assignments began and ended there it follows that dulles was petitioner’s regular or principal_place_of_business and sterling was his tax_home during those years consequently expenses for meals_and_lodging incurred in sterling may not be deducted under sec_162 because those expenses were not incurred while petitioner was away from home furthermore because a taxpayer’s cost of commuting between the taxpayer’s personal_residence and place of employment no matter how far is a nondeductible personal_expense commissioner v flowers supra pincite sec_1_162-2 sec_1_262-1 income_tax regs petitioner is not entitled to a deduction for amounts incurred to travel between petitioner’s residence in tennessee and sterling or for vehicle expenses_incurred while in sterling union dues uniforms small tools job supplies and other business_expenses respondent has conceded that petitioners have substantiated and are otherwise entitled to deduct various amounts for each category of the above-listed expenses petitioners have failed to establish that they are entitled to additional_amounts for these expenses to the extent necessary to exceed the limitations imposed by sec_67 respondent’s adjustments with respect to these items are sustained sec_67 provides that unreimbursed employee business_expenses otherwise deductible may only be deducted to the extent that the expenses exceed percent of the taxpayers’ adjusted_gross_income loss attributable to lawnmower petitioners’ return includes a form_4797 on which petitioners reported a capital_loss of dollar_figure attributable to a lawnmower purchased in according to petitioners the mechanical failure of the lawnmower should be treated as a loss resulting from the involuntary_conversion of property used in a trade_or_business see sec_165 c and a b according to respondent petitioners are not entitled to any loss deduction because the lawnmower was not used in a trade_or_business or held in connection with a transaction entered into for profit as relevant here a loss from the destruction in whole or in part of property used in the taxpayer’s trade_or_business or held in connection with a transaction entered into for profit shall be treated as loss from an involuntary_conversion sec_1231 according to petitioners the lawnmower was used in their farming activity which they considered to be a trade_or_business because we have found that petitioners’ farming activity did not constitute a trade_or_business for purposes of sec_162 and because there is no support in the record for a finding that petitioners’ farming activity was entered into for profit it follows that petitioners are not entitled to a deduction for the loss from the destruction of the lawnmower the accuracy-related_penalties lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for any of the years in issue various grounds for the imposition of that penalty are set forth in the notice_of_deficiency nevertheless if it is shown that petitioners acted in good_faith and there is reasonable_cause for the underpayment_of_tax for each year then the sec_6662 accuracy-related_penalty is not applicable to any of those years see sec_6664 116_tc_438 for each year in issue petitioners relied upon a paid income_tax_return_preparer to prepare their federal_income_tax return and to compute the federal_income_tax liability shown on the return we are satisfied that petitioners had reasonable_cause and acted in good_faith with respect to the underpayment_of_tax that will remain for each year see sec_6664 they are not liable for the sec_6662 accuracy-related_penalty for any year in issue 7there is insufficient evidence in the record to allow us to consider whether the loss resulted from a casualty see sec_165 to reflect the foregoing decision will be entered under rule
